Exhibit 10.2

 

Execution Version

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

each of the Grantors (as defined herein)

 

in favor of

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent

 

Dated as of May 24, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions; References

3

 

 

 

ARTICLE II Guarantee

3

 

 

 

Section 2.01

Guarantee

3

Section 2.02

Payments

4

 

 

 

ARTICLE III Grant of Security Interest

4

 

 

 

Section 3.01

Grant of Security Interest

4

Section 3.02

Transfer of Pledged Securities

7

Section 3.03

Grantors Remains Liable under Accounts, Chattel Paper and Payment Intangibles

7

 

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

7

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

7

Section 4.02

No Subrogation, Contribution or Reimbursement

10

 

 

 

ARTICLE V Representations and Warranties

10

 

 

 

Section 5.01

Representations in Credit Agreement

11

Section 5.02

Benefit to the Guarantor

11

Section 5.03

Solvency

11

Section 5.04

Title; No Other Liens

11

Section 5.05

Perfected First Priority Liens

12

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

12

Section 5.07

Prior Names, Addresses, Locations of Tangible Assets

12

Section 5.08

Pledged Securities

12

Section 5.09

Goods

12

Section 5.10

Instruments and Chattel Paper

12

Section 5.11

Truth of Information; Accounts

13

Section 5.12

Governmental Obligors

13

Section 5.13

Patents and Trademarks

13

 

 

 

ARTICLE VI Covenants

13

 

 

 

Section 6.01

Covenants in Credit Agreement

13

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

14

Section 6.03

Maintenance of Records

15

Section 6.04

Right of Inspection

15

Section 6.05

Further Identification of Collateral

15

Section 6.06

Changes in Locations, Name, etc.

15

Section 6.07

Compliance with Contractual Obligations

16

Section 6.08

Limitations on Dispositions of Collateral

16

 

--------------------------------------------------------------------------------


 

Section 6.09

Pledged Securities

16

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

17

Section 6.11

Analysis of Accounts, Etc.

17

Section 6.12

Instruments and Tangible Chattel Paper

18

Section 6.13

Maintenance of Equipment

18

Section 6.14

Patents and Trademarks

18

Section 6.15

Commercial Tort Claims

19

Section 6.16

Letter-of-Credit Rights

20

 

 

 

ARTICLE VII Remedial Provisions

20

 

 

 

Section 7.01

Pledged Securities

20

Section 7.02

Collections on Accounts, Etc.

21

Section 7.03

Proceeds

21

Section 7.04

Colorado UCC and Other Remedies

22

Section 7.05

Private Sales of Pledged Securities

23

Section 7.06

Waiver; Deficiency

24

Section 7.07

Non-Judicial Enforcement

24

 

 

 

ARTICLE VIII The Administrative Agent

24

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

24

Section 8.02

Duty of Administrative Agent

26

Section 8.03

Execution of Financing Statements

26

Section 8.04

Authority of Administrative Agent

27

 

 

 

ARTICLE IX Subordination of Indebtedness

27

 

 

 

Section 9.01

Subordination of All Guarantor Claims

27

Section 9.02

Claims in Bankruptcy

27

Section 9.03

Payments Held in Trust

28

Section 9.04

Liens Subordinate

28

Section 9.05

Notation of Records

28

 

 

 

ARTICLE X Miscellaneous

28

 

 

 

Section 10.01

Waiver

28

Section 10.02

Notices

29

Section 10.03

Payment of Expenses, Indemnities, Etc.

29

Section 10.04

Amendments in Writing

30

Section 10.05

Successors and Assigns

30

Section 10.06

Invalidity

30

Section 10.07

Counterparts

30

Section 10.08

Survival

30

Section 10.09

Captions

30

Section 10.10

No Oral Agreements

31

Section 10.11

Governing Law; Submission to Jurisdiction

31

 

ii

--------------------------------------------------------------------------------


 

Section 10.12

Acknowledgments

32

Section 10.13

Additional Grantors

32

Section 10.14

Set-Off

33

Section 10.15

Releases

33

Section 10.16

Reinstatement

34

Section 10.17

Acceptance

34

 

SCHEDULES:

 

1.                                       Notice Addresses of Guarantors

 

2.                                       Description of Pledged Securities

 

3.                                       Filings and Other Actions Required to
Perfect Security Interests

 

4.                                       Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayor Identification
Number and Chief Executive Office

 

5.                                       Prior Names, Prior Chief Executive
Office, Location of Tangible Assets

 

6.                                       Patents and Patent Licenses

 

7.                                       Trademarks and Trademark Licenses

 

ANNEX:

 

1.                                       Form of Assumption Agreement

 

iii

--------------------------------------------------------------------------------


 

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 24, 2010, is made by
KODIAK OIL & GAS (USA) INC., a Colorado corporation (the “Borrower”) and each of
the other signatories hereto other than the Administrative Agent (the Borrower
and each of the other signatories hereto other than the Administrative Agent,
together with any other Subsidiary of the Borrower that becomes a party hereto
from time to time after the date hereof, the “Grantors”), in favor of WELLS
FARGO BANK, N.A., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), for the banks and
other financial institutions (the “Lenders”) from time to time parties to that
certain Credit Agreement, dated as of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders, the Administrative Agent, and the other Agents
party thereto.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders and the other Secured Parties, as follows:

 

ARTICLE I

Definitions

 

Section 1.01           Definitions.

 

(a)           As used in this Agreement, each term defined above shall have the
meaning indicated above. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms as well as all uncapitalized terms
that are defined in the Colorado UCC on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel
Paper.

 

(b)             The following terms shall have the following meanings:

 

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“Colorado UCC” shall mean the Uniform Commercial Code, as it may be amended,
from time to time in effect in the State of Colorado.

 

--------------------------------------------------------------------------------


 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower and each Guarantor to the Secured Parties, of
whatsoever nature and howsoever evidenced, due or to become due, now existing or
hereafter arising, whether direct or indirect, absolute or contingent, which may
arise under, out of, or in connection with the Credit Agreement, the other Loan
Documents, each Permitted Hedging Agreement and all other agreements,
guarantees, notes and other documents entered into by any party in connection
therewith, and any amendment, restatement or modification of any of the
foregoing, including, but not limited to, the full and punctual payment when due
of any unpaid principal of the Loans and LC Exposure, any amounts payable in
respect of an early termination under any Permitted Hedging Agreement, interest
(including, without limitation, interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), fees, reimbursement obligations, guaranty obligations, penalties,
indemnities, legal and other fees, charges and expenses, and amounts advanced by
and expenses incurred in order to preserve any collateral or security interest,
whether due after acceleration or otherwise.

 

“Patents” shall mean: (i) all letters patent of the United States and all
reissues and extensions thereof, including, without limitation, any thereof
referred to in Schedule 6 hereto, and (ii) all applications for letters patent
of the United States and all divisions, continuations and continuations-in-part
thereof or any other country, including, without limitation, any thereof
referred to in Schedule 6 hereto.

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by any Grantor of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 6 hereto.

 

“Permitted Hedging Agreement” shall mean any Swap Agreement permitted to be
entered into by the Borrower or any Guarantor pursuant to Section 9.18 of the
Credit Agreement that is between any Grantor and any Lender or any Affiliate of
any Lender, regardless of whether such Person or its Affiliate is a Lender
thereafter.

 

“Pledged Securities” shall mean: (i) the equity interests described or referred
to in Schedule 2; and (ii) (a) the certificates or instruments, if any,
representing such equity interests, (b) all dividends (cash, stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such equity
interests, (c) all replacements, additions to and substitutions for any of the
property referred to in this definition, including, without limitation, claims
against third parties, (d) the proceeds, interest, profits and other income of
or on any of the property referred to in this definition and (e) all books and
records relating to any of the property referred to in this definition.

 

2

--------------------------------------------------------------------------------


 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Issuing Bank, the Lenders, and any Lender or Affiliate of a Lender that is a
party to a Permitted Hedging Agreement and those counterparties to Permitted
Hedging Agreements that were entered into while such Person or its Affiliate was
a Lender, regardless of whether such Person is a Lender or an Affiliate
thereafter.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trademarks” shall mean: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 7 hereto, and (ii) all renewals
thereof.

 

“Trademark License” shall mean any agreement, written or oral, providing for the
grant by any Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 7 hereto.

 

Section 1.02           Other Definitional Provisions; References. The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. The gender of all words shall include the
masculine, feminine, and neuter, as appropriate. The words “herein,” “hereof,”
“hereunder” and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular article, section or
subsection. Any reference herein to a Section shall be deemed to refer to the
applicable Section of this Agreement unless otherwise stated herein. Any
reference herein to an exhibit, schedule or annex shall be deemed to refer to
the applicable exhibit, schedule or annex attached hereto unless otherwise
stated herein. Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II

Guarantee

 

Section 2.01           Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and each of their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations. This is a guarantee
of payment and not collection and the liability of each Guarantor is primary and
not secondary.

 

3

--------------------------------------------------------------------------------


 

(b)             Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

 

(c)             Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

 

(d)             Each Guarantor agrees that if the maturity of any of the
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article II shall remain in
full force and effect until all the Obligations shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and all Permitted
Hedging Agreements secured hereby and the Credit Agreement and the total
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement, no Obligations may be outstanding.

 

(e)             No payment made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are paid in full, no Letter of Credit shall be outstanding, and
all Permitted Hedging Agreements secured hereby and the Credit Agreement and the
total Commitments are terminated.

 

Section 2.02           Payments. Each Guarantor hereby agrees and guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in United States dollars at the Administrative Agent’s principal
office in Denver, Colorado.

 

ARTICLE III

Grant of Security Interest

 

Section 3.01           Grant of Security Interest. Each Grantor hereby pledges,
assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and whether now existing or
hereafter coming into existence (collectively, the “Collateral”), as collateral
security for the prompt and complete

 

4

--------------------------------------------------------------------------------


 

payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:

 

(1)           all Accounts;

 

(2)           all Chattel Paper (whether Tangible Chattel Paper or Electronic
Chattel Paper);

 

(3)           all Commercial Tort Claims;

 

(4)           all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;

 

(5)           all Documents;

 

(6)           all General Intangibles (including, without limitation, rights in
and under any Swap Agreements);

 

(7)           all Goods (including, without limitation, all Inventory and all
Equipment, but excluding all Fixtures);

 

(8)           all Instruments;

 

(9)           all Investment Property;

 

(10)         all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

 

(11)         all Patents;

 

(12)         all Patent Licenses;

 

(13)         all Pledged Securities;

 

(14)         all Supporting Obligations;

 

(15)         all Trademarks;

 

(17)         all books and records pertaining to the Collateral; and

 

(18)         to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted pursuant to this Article II attach to, or the term “Collateral”
be deemed to include, (a) any of the

 

5

--------------------------------------------------------------------------------


 

outstanding equity interests in a Subsidiary of any Grantor organized under the
laws of a jurisdiction not located in the United States of America ( a “Foreign
Subsidiary”) (i) in excess of 65% of the voting power of all classes of equity
interests of such Foreign Subsidiary entitled to vote in the election of
directors or other similar body of such Foreign Subsidiary or (ii) to the extent
that the pledge thereof is prohibited by the laws of the jurisdiction of such
Foreign Subsidiary’s organization; (b) any equity interest in any Foreign
Subsidiary that is not a first-tier Subsidiary of any Grantor; (c) any lease,
license, contract, property rights or agreement to which a Grantor is a party or
any of such Grantor’s rights or interests thereunder, if, and for so long as and
to the extent that, the grant of the security interest hereunder would
constitute or result in (i) the abandonment, invalidation or unenforceability of
any material right, title or interest of such Grantor therein or (ii) a breach
or termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement (other than to the extent that
any such breach, termination or default would be rendered ineffective pursuant
to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction, any other
applicable law or principles of equity), provided, however, that the security
interest granted hereunder (x) shall attach immediately when the condition
causing such abandonment, invalidation or unenforceability is remedied,
(y) shall attach immediately to any severable term of such lease, license,
contract, property rights or agreement to the extent that such attachment does
not result in any of the consequences specified in (i) or (ii) above and
(z) shall attach immediately to any such lease, license, contract, property
rights or agreement to which the account debtor or such Grantor’s counterparty
has consented to such attachment; and (d) any application to register any
Trademark prior to the filing under applicable law of a verified statement of
use (or the equivalent) for such Trademark to the extent the creation of a
security interest therein or the grant of a mortgage thereon would void or
invalidate such Trademark (collectively, the “Excluded Property”); provided,
however, that any Collateral (or any portion thereof) that ceases to satisfy the
criteria for Excluded Property (whether as a result of a Grantor obtaining any
necessary consent, any change in any rule of law, statute or regulation or
otherwise) shall no longer be Excluded Property and the security interest
granted hereunder shall attach immediately to such Collateral (or portion
thereof) at such time.

 

6

--------------------------------------------------------------------------------


 

Section 3.02                                Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and, in the case of an instrument
or certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective indorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Administrative
Agent. Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the Colorado UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).

 

Section 3.03                                Grantors Remains Liable under
Accounts, Chattel Paper and Payment Intangibles.  Anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of the
Accounts, Chattel Paper and Payment Intangibles to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account,
Chattel Paper or Payment Intangible. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto) by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any such other Secured Party of any payment relating to such Account,
Chattel Paper or Payment Intangible, pursuant hereto, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account, Chattel Paper or Payment Intangible (or any agreement giving
rise thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                                Acknowledgments, Waivers and
Consents.

 

(a)           Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee and each Grantor
acknowledges and agrees that the obligations undertaken by it involve the
provision of collateral security for the obligations of Persons other than such
Grantor (other than the Borrower) and that such Guarantor’s guarantee and such
Grantor’s provision of collateral security for the Obligations are absolute,
irrevocable and unconditional under any and all circumstances. In full
recognition and furtherance of the foregoing, each Grantor understands and
agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Loan Documents,

 

7

--------------------------------------------------------------------------------


 

that each Grantor shall remain obligated hereunder (including, without
limitation, with respect to the guarantee made by such Guarantor hereby and the
collateral security provided by such Grantor herein) and the enforceability and
effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Administrative Agent and the
other Secured Parties under this Agreement and the other Loan Documents shall
not be affected, limited, reduced, discharged or terminated in any way:

 

(i)           notwithstanding that, without any reservation of rights against
any Grantor and without notice to or further assent by any Grantor, (A) any
demand for payment of any of the Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Obligations continued; (B) the Obligations,
the liability of any other Person upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by, the Administrative Agent or any
other Secured Party; (C) the Credit Agreement, the other Loan Documents, any
Permitted Hedging Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time; (D) the
Borrower, any Grantor or any other Person may from time to time accept or enter
into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to, any Loan Document or
Permitted Hedge Agreement, all or any part of the Obligations or any Collateral
now or in the future serving as security for the Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released; and (F) any other event shall occur
which constitutes a defense or release of sureties generally; and

 

(ii)          without regard to, and each Grantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any Permitted Hedging Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other Person against
the Administrative Agent or any other Secured Party, (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Grantor or any other Person at
any time liable for the payment of all or part of the Obligations or the failure
of the Administrative Agent or any other Secured Party to file or enforce a
claim in bankruptcy or other proceeding with respect to any Person; or any sale,
lease or transfer of any or all of the assets of the any Grantor, or any changes
in the shareholders of any Grantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of

 

8

--------------------------------------------------------------------------------


 

the Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral for the Obligations; (E) any
failure of the Administrative Agent or any other Secured Party to marshal assets
in favor of any Grantor or any other Person, to exhaust any collateral for all
or any part of the Obligations, to pursue or exhaust any right, remedy, power or
privilege it may have against any Grantor or any other Person or to take any
action whatsoever to mitigate or reduce any Grantor’s liability under this
Agreement or any other Loan Document; (F) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(G) the possibility that the Obligations may at any time and from time to time
exceed the aggregate liability of such Grantor under this Agreement; or (H) any
other circumstance or act whatsoever (with or without notice to or knowledge of
any Grantor), which constitutes, or might be construed to constitute, an
equitable or legal discharge or defense of the Borrower for the Obligations, or
of such Grantor under the guarantee contained in Article II or with respect to
the collateral security provided by such Grantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)           Each Grantor hereby waives to the extent permitted by law:
(i) except as expressly provided otherwise in any Loan Document, all notices to
such Grantor, or to any other Person, including but not limited to, notices of
the acceptance of this Agreement, the guarantee contained in Article II or the
provision of collateral security provided herein, or the creation, renewal,
extension, modification, accrual of any Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Obligations
owed to the Administrative Agent or any other Secured Party and enforcement of
any right or remedy with respect thereto; or notice of any other matters
relating thereto; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in Article II and the
collateral security provided herein and no notice of creation of the Obligations
or any extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Grantor; and all dealings between the Borrower and
any of the Grantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in
Article II and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor;
(iii) any statute of limitations affecting any Grantor’s liability hereunder or
the enforcement thereof; (iv) all rights of revocation with respect to the
Obligations, the guarantee contained in Article II and the provision of
collateral security herein; and (v) all principles or provisions of law which
conflict with the terms of this Agreement and which can, as a matter of law, be
waived.

 

(c)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Grantor, the Administrative Agent or any
other Secured Party

 

9

--------------------------------------------------------------------------------


 

may, but shall be under no obligation to, join or make a similar demand on or
otherwise pursue or exhaust such rights and remedies as it may have against the
Borrower, any other Grantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any other Secured Party
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Grantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any Grantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Grantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
any Grantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings. Neither the Administrative Agent nor any
other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in Article II or any property subject thereto.

 

Section 4.02                                No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by any Grantor hereunder or any
set-off or application of funds of any Grantor by the Administrative Agent or
any other Secured Party, no Grantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Grantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Obligations, nor shall any Grantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Grantor in respect of payments made by such Grantor
hereunder, and each Grantor hereby expressly waives, releases, and agrees not to
exercise any all such rights of subrogation, reimbursement, indemnity and
contribution. Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against the Borrower, any other
Grantor or against any collateral or security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party shall be junior and
subordinate to any rights the Administrative Agent and the other Secured Parties
may have against the Borrower and such Grantor and to all right, title and
interest the Administrative Agent and the other Secured Parties may have in any
collateral or security or guarantee or right of offset. The Administrative
Agent, for the benefit of the Secured Parties, may use, sell or dispose of any
item of Collateral or security as it sees fit without regard to any subrogation
rights any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.

 

ARTICLE V
Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the

 

10

--------------------------------------------------------------------------------


 

Borrower thereunder and to induce the Lenders and Affiliates of the Lenders to
enter into Permitted Hedging Agreements, each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that:

 

Section 5.01                                Representations in Credit Agreement.
 In the case of each Guarantor, the representations and warranties set forth in
Article VII of the Credit Agreement as they relate to such Guarantor (in its
capacity as a Subsidiary of the Borrower) or to the Loan Documents to which such
Guarantor is a party are true and correct in all material respects, provided
that each reference in each such representation and warranty to the Borrower’s
knowledge shall, for the purposes of this Section 5.01, be deemed to be a
reference to such Guarantor’s knowledge.

 

Section 5.02                                Benefit to the Guarantor.  The
Borrower is a member of an affiliated group of companies that includes each
Guarantor, and the Borrower and the Guarantors are engaged in related
businesses. Each Guarantor is a Subsidiary of the Borrower and its guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, it; and it has determined that this Agreement
is necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.

 

Section 5.03                                Solvency.  Such Guarantor (i) is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Agreement (after giving effect to Section 2.01(a)), (ii) is not engaged
in a business or a transaction, or about to engage in a business or a
transaction, for which any Property or assets remaining with it constitute
unreasonably small capital, and (iii) does not intend to incur, or believe it
will incur, debts that will be beyond its ability to pay as such debts mature.

 

Section 5.04                                Title; No Other Liens.  Except for
the security interest granted to the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement and Excepted Liens,
such Grantor is the legal and beneficial owner of its respective items of the
Collateral free and clear of any and all Liens. No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement, the Security Instruments or as are filed to secure Liens
permitted by Section 9.03 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 5.05                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly executed form), will constitute
valid perfected security interests in all of the Collateral (other than trucks,
trailers and other motor vehicles covered by a certificate of title law of any
state, Commercial Tort Claims subject to Section 6.15, Letter-of-Credit Rights
less than $500,000 and Deposit Accounts not maintained with the Administrative
Agent or its Affiliates) in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Excepted Liens which have priority over
the Liens on the Collateral by operation of law. No effective financing
statement or other registration or instrument similar in effect covering any
Collateral is on file in any recording office except any that has been filed in
favor of the Secured Parties relating to this Agreement and any that has been
filed to perfect or protect any Excepted Lien.

 

Section 5.06                                Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational number,
taxpayor identification number and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4.

 

Section 5.07                                Prior Names, Addresses, Locations of
Tangible Assets.  Schedule 5 correctly sets forth (a) all names and trade names
that such Grantor has used in the last five years and (b) the chief executive
office of such Grantor over the last five years (if different from that which is
set forth in Section 5.06 above).

 

Section 5.08                                Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by such Grantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the capital stock or other equity interests of each Issuer owned
by such Grantor. All the shares (or such other interests) of the Pledged
Securities have been duly authorized and validly issued and are fully paid and
nonassessable; and such Grantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens except Excepted Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement.

 

Section 5.09                                Goods.  No portion of the Collateral
constituting Goods is in the possession of a bailee that has issued a negotiable
or non-negotiable document covering such Collateral.

 

Section 5.10                                Instruments and Chattel Paper.  Such
Grantor has delivered to the Administrative Agent all Collateral constituting
Instruments and Chattel Paper. No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the

 

12

--------------------------------------------------------------------------------


 

grant of a security interest in such Collateral in favor of the Administrative
Agent hereunder does not violate the rights of any other Person as a secured
party.

 

Section 5.11                                Truth of Information; Accounts.  All
information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
such Grantor to the Administrative Agent or any other Secured Party, and all
other written information heretofore or hereafter furnished by such Grantor to
the Administrative Agent or any other Secured Party is and will be true and
correct in all material respects as of the date furnished. The amount
represented by such Grantor to the Administrative Agent and the Lenders from
time to time as owing by each Account Debtor or by all Account Debtors in
respect of the Accounts, Chattel Paper and Payment Intangibles will at such time
be the correct amount actually owing by such Account Debtor or Account Debtors
thereunder. The place where each Grantor keeps its records concerning the
Accounts, Chattel Paper and Payment Intangibles is as set forth on Schedule 4.

 

Section 5.12                                Governmental Obligors.  None of the
Account Debtors on such Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

Section 5.13                                Patents and Trademarks.  Schedule 6
hereto includes all Patents and Patent Licenses owned by such Grantor in its own
name as of the date hereof. Schedule 7 hereto includes all Trademarks and
Trademark Licenses owned by such Grantor in its own name as of the date hereof.
To the best of each such Grantor’s knowledge, each Patent and Trademark is
valid, subsisting, unexpired, enforceable and has not been abandoned. Except as
set forth in either such Schedule, none of such Patents and Trademarks is the
subject of any licensing or franchise agreement. No holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of any Patent or Trademark. No action or
proceeding is pending (i) seeking to limit, cancel or question the validity of
any Patent or Trademark, or (ii) which, if adversely determined, would Material
Adverse Effect on the value of any Patent or Trademark.

 

ARTICLE VI
Covenants

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the total Commitments shall have terminated:

 

Section 6.01                                Covenants in Credit Agreement.  In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

Section 6.02                                Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.05 and shall defend such security interest against the
claims and demands of all Persons whomsoever except for Excepted Liens.

 

(b)           At any time and from time to time, upon the request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and take or cause to be taken any and all steps or acts
that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the
validity, perfection or priority of, the Liens granted by this Agreement or to
enable the Administrative Agent or any other Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.

 

(c)           Without limiting the obligations of the Grantors under
Section 6.02(b): (i) upon the request of the Administrative Agent or any other
Secured Party, such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent or any Lender)
requested by the Administrative Agent to cause the Administrative Agent to
(A) have “control” (within the meaning of Sections 9-104, 9-105, 9-106, and
9-107 of the Colorado UCC) over any Collateral constituting Deposit Accounts,
Electronic Chattel Paper, Investment Property (including the Pledged
Securities), or Letter-of-Credit Rights, including, without limitation,
executing and delivering any agreements, in form and substance satisfactory to
the Administrative Agent, with securities intermediaries, issuers or other
Persons in order to establish “control”, and each Grantor shall promptly notify
the Administrative Agent and the other Secured Parties of such Grantor’s
acquisition of any such Collateral, and (B) be a “protected purchaser” (as
defined in Section 8-303 of the Colorado UCC); (ii) with respect to Collateral
other than certificated securities and goods covered by a document in the
possession of a Person other than such Grantor or the Administrative Agent, such
Grantor shall obtain written acknowledgment that such Person holds possession
for the Administrative Agent’s benefit; and (iii) with respect to any Collateral
constituting Goods that are in the possession of a bailee, such Grantor shall
provide prompt notice to the Administrative Agent and the other Secured Parties
of any such Collateral then in the possession of such bailee, and such Grantor
shall take or cause to be taken all actions (other than any actions required to
be taken by the Administrative Agent or any other Secured Party) necessary or
requested by the Administrative Agent to cause the Administrative Agent to have
a perfected security interest in such Collateral under applicable law.

 

(d)           This Section 6.02 and the obligations imposed on each Grantor by
this Section 6.02 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 6.03                                Maintenance of Records.  Such
Grantor will keep and maintain at its own cost and expense satisfactory and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Accounts. For
the Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books and records pertaining to the
Collateral, and such Grantor shall turn over any such books and records to the
Administrative Agent or to its representatives during normal business hours at
the request of the Administrative Agent and shall provide such clerical and
other assistance as may be reasonably requested with regard thereto.

 

Section 6.04                                Right of Inspection.  The
Administrative Agent and its respective representatives shall at all times have
full and free access during normal business hours to all the books,
correspondence and records of such Grantor, and the Administrative Agent and its
respective representatives may examine the same, take extracts therefrom and
make photocopies thereof and shall at all times also have the right to enter
into and upon any premises where any of the Collateral (including, without
limitation, Inventory or Equipment) is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein, and such
Grantor agrees to render to the Administrative Agent and its respective
representatives, at such Grantor’s sole cost and expense, such clerical and
other assistance as may be reasonably requested with regard to any of the
foregoing; provided, that so long as no Event of Default has occurred and is
continuing, such Grantor shall only be responsible to reimburse the fees and
expenses of the Administrative Agent for two visits per calendar year,
notwithstanding anything to the contrary in this Agreement.

 

Section 6.05                                Further Identification of
Collateral.  Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time, at such Grantor’s sole cost and expense, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail.

 

Section 6.06                                Changes in Locations, Name, etc.
 Such Grantor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Grantor maintains any Collateral or is
organized. Without limitation of any other covenant herein, such Grantor will
not cause or permit (a) any change to be made in its name, identity or corporate
structure or (b) any change to the identity of any warehouseman, common carrier,
other third-party transporter, bailee or any agent or processor in possession or
control of any Collateral or (c) such Grantor’s jurisdiction of organization or
(d) the location of any Collateral, unless such Grantor shall have first
(i) notified the Administrative Agent and the other Secured Parties of such
change at least thirty (30) days prior to the effective date of such change, and
(ii) taken all action reasonably requested by the Administrative Agent or any
other Secured Party for the purpose of maintaining the perfection and priority
of the Administrative Agent’s security interests under this Agreement. In any
notice furnished pursuant to this Section 6.06, such Grantor will expressly
state in a conspicuous manner that the notice is required by this Agreement and
contains facts

 

15

--------------------------------------------------------------------------------


 

that may require additional filings of financing statements or other notices for
the purposes of continuing perfection of the Administrative Agent’s security
interest in the Collateral.

 

Section 6.07                                Compliance with Contractual
Obligations.  Such Grantor will perform and comply in all material respects with
all its contractual obligations relating to the Collateral (including, without
limitation, with respect to the goods or services, the sale or lease or
rendition of which gave rise or will give rise to each Account).

 

Section 6.08                                Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize, and such Grantor agrees not to sell, transfer, lease or otherwise
dispose of any of the Collateral, or attempt, offer or contract to do so except
to the extent expressly permitted by the Credit Agreement.

 

Section 6.09                                Pledged Securities.

 

(a)           If such Grantor shall become entitled to receive or shall receive
any stock certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the capital stock or other equity interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the other Secured Parties, hold the same in trust
for the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations.

 

(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not (i) unless otherwise permitted hereby, vote to enable, or
take any other action to permit, any Issuer to issue any stock or other equity
interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any stock or
other equity interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien except for Excepted Liens or option in favor of, or any claim of
any Person with respect to, any of the Pledged Securities or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Pledged Securities or Proceeds thereof.

 

16

--------------------------------------------------------------------------------


 

(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.09(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Section 7.01(c) and Section 7.05 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 7.01(c) or
Section 7.05 with respect to the Pledged Securities issued by it.

 

(d)           Such Grantor shall furnish to the Administrative Agent such stock
powers and other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.

 

(e)           The Pledged Securities will at all times constitute not less than
100% of the capital stock or other equity interests of the Issuer thereof owned
by any Grantor. Each Grantor will not permit any Issuer of any of the Pledged
Securities to issue any new shares (or other interests) of any class of capital
stock or other equity interests of such Issuer without the prior written consent
of the Administrative Agent.

 

Section 6.10                                Limitations on Modifications,
Waivers, Extensions of Agreements Giving Rise to Accounts.  Such Grantor will
not (i) amend, modify, terminate or waive any provision of any Chattel Paper,
Instrument or any agreement giving rise to an Account or Payment Intangible in
any manner which could reasonably be expected to have a Material Adverse Effect
on the value of such Chattel Paper, Instrument, Payment Intangible or Account as
Collateral, or (ii) fail to exercise promptly and diligently each and every
material right which it may have under any Chattel Paper, Instrument and each
agreement giving rise to an Account or Payment Intangible (other than any right
of termination). Such Grantor shall deliver to the Administrative Agent a copy
of each material demand, notice or document received by it relating in any way
to any Chattel Paper, Instrument or any agreement giving rise to an Account or
Payment Intangible.

 

Section 6.11                                Analysis of Accounts, Etc.  The
Administrative Agent shall have the right from time to time to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles in any
manner and through any medium that it reasonably considers advisable, and each
Grantor, at such Grantor’s sole cost and expense, shall furnish all such
assistance and information as the Administrative Agent may require in connection
therewith. At any time and from time to time, upon the Administrative Agent’s
request and at the expense of each Grantor, such Grantor shall furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts, Chattel Paper and
Payment Intangibles, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.

 

17

--------------------------------------------------------------------------------


 

Section 6.12                                Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, such
Instrument or Tangible Chattel Paper shall be immediately delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

Section 6.13                                Maintenance of Equipment.  Such
Grantor will maintain each item of Equipment in good operating condition,
ordinary wear and tear and immaterial impairments of value and damage by the
elements excepted, and will provide all maintenance, service and repairs
necessary for such purpose.

 

Section 6.14                                Patents and Trademarks.

 

(a)           Such Grantor (either itself or through licensees) will, except
with respect to any Trademark that such Grantor shall reasonably determine is of
negligible economic value to it, (i) continue to use each Trademark on each and
every trademark class of goods applicable to its current line as reflected in
its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) employ such Trademark with the appropriate notice of
registration, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any Trademark may become invalidated.

 

(b)           Such Grantor will not, except with respect to any Patent that such
Grantor shall reasonably determine is of negligible economic value to it, do any
act, or omit to do any act, whereby any Patent may become abandoned or
dedicated.

 

(c)           Such Grantor will notify the Administrative Agent and the other
Secured Parties immediately if it knows, or has reason to know, that any
application or registration relating to any Patent or Trademark that is material
to the business or operations of such Grantor or the Grantors taken as a whole
may become abandoned or dedicated, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) regarding such
Grantor’s ownership of any such Patent or Trademark or its right to register the
same or to keep and maintain the same.

 

(d)           Whenever a Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the United States Patent and Trademark Office or
any similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent and
the other Secured Parties in connection with the delivery by the Borrower of the
compliance certificates required pursuant to Section 8.01(c) of the Credit
Agreement. Upon request of the Administrative Agent, such Grantor shall execute
and deliver

 

18

--------------------------------------------------------------------------------


 

any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any Patent or Trademark and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby constitutes the Administrative Agent its
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power being coupled with an interest is irrevocable until the Obligations are
paid in full and the Commitments are terminated.

 

(e)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Patents and Trademarks that are material to the business or operations of such
Grantor or the Grantors taken as a whole, including, without limitation, filing
of applications for renewal, affidavits of use and affidavits of
incontestability.

 

(f)            In the event that any Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and the other Secured
Parties after it learns thereof and shall, unless such Grantor shall reasonably
determine that such Patent or Trademark is of negligible economic value to such
Grantor which determination such Grantor shall promptly report to the
Administrative Agent and the other Secured Parties, promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

 

Section 6.15                                Commercial Tort Claims.  If such
Grantor shall at any time hold or acquire a Commercial Tort Claim that satisfies
the requirements of the following sentence, such Grantor shall, within thirty
(30) days after such Commercial Tort Claim satisfies such requirements, notify
the Administrative Agent and the other Secured Parties in a writing signed by
such Grantor containing a brief description thereof, and granting to the
Administrative Agent in such writing (for the benefit of the Secured Parties) a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent and the other Secured Parties. The provisions of the
preceding sentence shall apply only to a Commercial Tort Claim that satisfies
the following requirements: (i) the monetary value claimed by or payable to the
relevant Grantor in connection with such Commercial Tort Claim shall exceed
$500,000, and either (ii) (A) such Grantor shall have filed a law suit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) such Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by any Grantor
is disclosed by such Grantor in any public filing with the Securities

 

19

--------------------------------------------------------------------------------


 

Exchange Commission or any successor thereto or analogous Governmental
Authority, or to the extent that the existence of any such Commercial Tort Claim
is disclosed in any press release issued by any Grantor, then, upon the request
of the Administrative Agent, the relevant Grantor shall, within thirty (30) days
after such request is made, transmit to the Administrative Agent and the other
Secured Parties a writing signed by such Grantor containing a brief description
of such Commercial Tort Claim and granting to the Administrative Agent in such
writing (for the benefit of the Secured Parties) a security interest therein and
in the Proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance satisfactory to the Administrative Agent and the
other Secured Parties.

 

Section 6.16                                Letter-of-Credit Rights.  If any
Grantor shall at any time be entitled to Letter-of-Credit rights in excess of
$500,000, such Grantor shall notify the Administrative Agent of such rights in
connection with the delivery by the Borrower of the compliance certificates
required pursuant to Section 8.01(c) of the Credit Agreement.

 

ARTICLE VII
Remedial Provisions

 

Section 7.01                                Pledged Securities.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 7.01(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities paid in the normal course of
business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

 

(b)           If an Event of Default shall occur and be continuing, then at any
time in the Administrative Agent’s discretion without notice, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in accordance with Section 10.02 of the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated

 

20

--------------------------------------------------------------------------------


 

agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

 

(d)           After the occurrence and during the continuation of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.02                                Collections on Accounts, Etc.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles, provided that the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon the
request of the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify the Account
Debtors that the applicable Accounts, Chattel Paper and Payment Intangibles have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Administrative Agent. After the occurrence and during the continuation of an
Event of Default, the Administrative Agent may in its own name or in the name of
others communicate with the Account Debtors to verify with them to its
satisfaction the existence, amount and terms of any Accounts, Chattel Paper or
Payment Intangibles.

 

Section 7.03           Proceeds.  If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by each Grantor, and any other cash or non-cash Proceeds
received by each Grantor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Secured Parties only, as hereinafter provided, and,
until so turned over, shall be held by such Grantor in trust for the
Administrative Agent for the ratable benefit of the Secured Parties, segregated
from other funds of any such Grantor. Each deposit of any such Proceeds shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. All Proceeds (including, without
limitation, Proceeds constituting collections of Accounts, Chattel Paper,
Instruments) while held by the Administrative Agent (or by any Grantor in trust
for the Administrative Agent for the ratable benefit of the Secured Parties)
shall continue to be collateral security for all of the Obligations and shall
not constitute payment thereof until applied as hereinafter provided. At such
intervals as may be agreed upon by each Grantor and the Administrative Agent,
or, if an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent shall apply all or
any part of the funds on deposit in said special collateral account on account
of the Obligations in such order as the Administrative Agent may elect, and any
part of such funds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Obligations shall be paid over
from time to time by the Administrative Agent to each Grantor or to whomsoever
may be lawfully entitled to receive the same.

 

Section 7.04                                Colorado UCC and Other Remedies.

 

(a)           If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, any Permitted
Hedging Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights, remedies, powers and privileges of a
secured party under the Colorado UCC (whether the Colorado UCC is in effect in
the jurisdiction where such rights, remedies, powers or privileges are asserted)
or any other applicable law or otherwise available at law or equity. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. If an Event of Default
shall occur and be continuing, each Grantor further agrees,

 

22

--------------------------------------------------------------------------------


 

at the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. Any
such sale or transfer by the Administrative Agent either to itself or to any
other Person shall be absolutely free from any claim of right by Grantor,
including any equity or right of redemption, stay or appraisal which Grantor has
or may have under any rule of law, regulation or statute now existing or
hereafter adopted. Upon any such sale or transfer, the Administrative Agent
shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 7.04, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 10.02 of the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the Colorado UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 

(b)           In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 7.05                                Private Sales of Pledged Securities.
 Each Grantor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. Each
Grantor agrees to use its

 

23

--------------------------------------------------------------------------------


 

commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.05 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.

 

Section 7.06                                Waiver; Deficiency.  To the extent
permitted by applicable law, each Grantor waives and agrees not to assert any
rights or privileges which it may acquire under the Colorado UCC or any other
applicable law. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

Section 7.07                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

ARTICLE VIII
The Administrative Agent

 

Section 8.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(ii)           execute, in connection with any sale provided for in Section 7.04
or Section 7.05, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

24

--------------------------------------------------------------------------------


 

(iii)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattle Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any all
such moneys due under any Account, Instrument or General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains), throughout the
world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (J) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.01, together with interest
thereon at the post-

 

25

--------------------------------------------------------------------------------


 

default rate specified in Section 3.02(c) of the Credit Agreement from the date
of payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

Section 8.02                                Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the Colorado UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral. Neither the Administrative Agent, any other Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the Administrative Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such powers.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct. To the
fullest extent permitted by applicable law, the Administrative Agent shall be
under no duty whatsoever to make or give any presentment, notice of dishonor,
protest, demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against any Grantor or other Person or ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not it has or is deemed to have
knowledge of such matters. Each Grantor, to the extent permitted by applicable
law, waives any right of marshaling in respect of any and all Collateral, and
waives any right to require the Administrative Agent or any other Secured Party
to proceed against any Grantor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any other Secured
Party now has or may hereafter have against each Grantor, any Grantor or other
Person.

 

Section 8.03                                Execution of Financing Statements.
 Pursuant to the Colorado UCC and any other applicable law, each Grantor
authorizes the Administrative Agent, its counsel or its representative, at any
time and from time to time, to file or record financing statements, continuation
statements, amendments thereto and other filing or recording documents or

 

26

--------------------------------------------------------------------------------


 

instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement. Additionally, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of the Grantor”, “all personal
property of the Grantor” or words of similar effect. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

Section 8.04                                Authority of Administrative Agent.
 Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE IX
Subordination of Indebtedness

 

Section 9.01                                Subordination of All Guarantor
Claims.  As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any Grantor, whether such
debts and obligations now exist or are hereafter incurred or arise, or whether
the obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.

 

Section 9.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief or
other insolvency proceedings involving any Grantor, the Administrative Agent on
behalf of the Secured Parties shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Guarantor Claims. Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Obligations as provided under
Section 10.02 of the Credit Agreement. Should any Agent or Secured Party
receive, for application upon the Obligations, any such dividend or payment
which

 

27

--------------------------------------------------------------------------------


 

is otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon payment in full of the
Obligations, the intended recipient shall become subrogated to the rights of the
Administrative Agent and the other Secured Parties to the extent that such
payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the other Secured
Parties had not received dividends or payments upon the Guarantor Claims.

 

Section 9.03                                Payments Held in Trust.  In the
event that notwithstanding Section 9.01 and Section 9.02, any Grantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

 

Section 9.04                                Liens Subordinate.  Each Grantor
agrees that, until the Obligations are paid in full and the total Commitments
terminated, any Liens securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding or the total Commitments are in effect, shall
(a) exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

Section 9.05                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Guarantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

 

ARTICLE X
Miscellaneous

 

Section 10.01                          Waiver.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided herein are

 

28

--------------------------------------------------------------------------------


 

cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. The exercise by the Administrative Agent of any one or more of
the rights, powers and remedies herein shall not be construed as a waiver of any
other rights, powers and remedies, including, without limitation, any rights of
set-off.

 

Section 10.02                          Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

Section 10.03                          Payment of Expenses, Indemnities, Etc.

 

(a)                                  Each Grantor agrees to pay or promptly
reimburse the Administrative Agent and each other Secured Party for all
advances, charges, costs and expenses (including, without limitation, all costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable costs, reasonable expenses or disbursements of any kind or nature
whatsoever (including, without limitation, court costs and reasonable attorneys’
fees, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement) incurred because
of, incident to, or with respect to, the Collateral (including, without
limitation, any exercise of rights or remedies in connection therewith) or the
execution, delivery, enforcement, performance and administration of this
Agreement, to the extent the Borrower would be required to do so pursuant to
Section 12.03 of the Credit Agreement. All amounts for which any Grantor is
liable pursuant to this Section 10.03 shall be due and payable by such Grantor
to the Secured Parties upon demand.

 

29

--------------------------------------------------------------------------------


 

Section 10.04                          Amendments in Writing.  None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 12.02 of the Credit
Agreement.

 

Section 10.05                          Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the other Secured Parties and
their successors and assigns permitted under the Credit Agreement; provided that
except as set forth in Section 9.11 of the Credit Agreement, no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders.

 

Section 10.06                          Invalidity.  In the event that any one or
more of the provisions contained in this Agreement or in any of the Loan
Documents to which a Grantor is a party shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or such
other Loan Document and the remaining provisions hereof shall remain in full
force and effect and shall be liberally construed to carry out the provisions
and intent hereof; provided, if any one or more of the provisions contained in
this Agreement shall be determined or held to be invalid or unenforceable
because such provision is overly broad as to duration, geographic scope,
activity, subject or otherwise, such provision shall be deemed amended (and any
court or other tribunal shall be entitled to reform this Agreement accordingly)
by limiting and reducing it to the extent necessary to make such provision valid
and enforceable

 

Section 10.07                          Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart.

 

Section 10.08                          Survival.  The obligations of the parties
under Section 10.03 shall survive the repayment of the Loans and the termination
of the Letters of Credit, Permitted Hedging Agreements, Credit Agreement and
total Commitments. To the extent that any payments on the Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the other Secured Parties’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and each Grantor shall take such
action as may be reasonably requested by the Administrative Agent and the other
Secured Parties to effect such reinstatement.

 

Section 10.09                          Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

30

--------------------------------------------------------------------------------


 

Section 10.10                          No Oral Agreements.  The Loan Documents
(other than the Letters of Credit) embody the entire agreement and understanding
between the parties and supersede all other agreements and understandings
between such parties relating to the subject matter hereof and thereof. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

 

Section 10.11                          Governing Law., Submission to
Jurisdiction.

 

(a)                                  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Documents to which a Grantor is a party
shall be brought in the courts of the State of Colorado or of the United States
of America for the District of Colorado, and each of the Lenders, the
Administrative Agent and the Grantors hereby accepts for itself and (to the
extent permitted by law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Lenders,
the Administrative Agent and the Grantors hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions. This submission to jurisdiction is non-exclusive and does not
preclude the Administrative Agent or any Lender from obtaining jurisdiction over
such Grantor in any court otherwise having jurisdiction.

 

(c)                                  Each of the Lenders, the Administrative
Agent and the Grantors irrevocably consents to the service of process of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such Person
at the address specified on its signature page of this Agreement or the Credit
Agreement, as applicable, such service to become effective thirty (30) days
after such mailing. Nothing herein shall affect the right of the Administrative
Agent or any Lender or any holder of a Note or Grantor to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against such Grantor in any other jurisdiction.

 

(d)                                 Each Grantor and each Lender hereby
(i) irrevocably and unconditionally waive, to the fullest extent permitted by
law, trial by jury in any legal action or proceeding relating to this Agreement
or any other Loan Document and for any counterclaim therein; (ii) irrevocably
waive, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any such litigation any special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual damages;
(iii) certify that no party hereto nor any representative or agent of counsel
for any party hereto has represented, expressly or otherwise, or implied that
such party would not, in the event of litigation, seek to enforce the foregoing
waivers, and (iv) acknowledge that it has been induced to enter into this
Agreement, the Loan Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this Section 10.11.

 

31

--------------------------------------------------------------------------------


 

Section 10.12                          Acknowledgments.  Each Grantor hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Lenders.

 

(d)                                 each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the Security Instruments
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the Security Instruments; that it has in fact read this Agreement
and is fully informed and has full notice and knowledge of the terms, conditions
and effects of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

(e)                                  each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
the Borrower, any other Grantor, the Secured Parties or any other Person or
against any collateral. If, notwithstanding the intent of the parties that the
terms of this Agreement shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

 

Section 10.13                          Additional Grantors.  Each Subsidiary of
the Borrower that is required to become a party to this Agreement pursuant to
Section 8.14 of the Credit Agreement and is not a signatory hereto shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

 

32

--------------------------------------------------------------------------------


 

Section 10.14                          Set-Off.  Each Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Administrative Agent), at
its option, to offset (i) balances held by it or by any of its Affiliates for
account of any Grantor or any Subsidiary at any of its offices, in United States
dollars or in any other currency, and (ii) amounts due and payable to such
Lender (or any Affiliate of such Lender) under any Permitted Hedging Agreement,
against any principal of or interest on any of such Secured Party’s Loans, or
any other amount due and payable to such Secured Party hereunder, which is not
paid when due (regardless of whether such balances are then due to such Person),
in which case it shall promptly notify the Borrower and the Administrative Agent
thereof, provided that such Secured Party’s failure to give such notice shall
not affect the validity thereof.

 

Section 10.15                          Releases.

 

(a)                                  Release Upon Payment in Full. The grant of
a security interest hereunder and all of rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all Collateral in its
possession to the Grantors, and (ii) executed a written release or termination
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby. Upon the sale, transfer or
other disposition of Collateral permitted pursuant to the terms of Section 9.12
of the Credit Agreement, the Administrative Agent, at the written request and
expense of the Borrower, will promptly release such Collateral to the Grantors.
Additionally, upon the complete payment of the Obligations, the termination of
the Letters of Credit, Permitted Hedging Agreements secured hereby, Credit
Agreement and the total Commitments and the compliance by the Grantors with all
covenants and agreements hereof, the Administrative Agent, at the written
request and expense of the Borrower, will promptly release, reassign and
transfer the Collateral to the Grantors and declare this Agreement to be of no
further force or effect.

 

(b)                                 Further Assurances. If any of the Collateral
shall be sold, transferred or otherwise disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Grantor, shall promptly execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral and the
capital stock of such Grantor. At the request and sole expense of the Borrower,
a Grantor shall be released from its obligations hereunder in the event that all
the capital stock of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Grantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Retention in Satisfaction. Except as may be
expressly applicable pursuant to Section 9-620 of the Colorado UCC, no action
taken or omission to act by the Administrative Agent or the other Secured
Parties hereunder, including, without limitation, any exercise of voting or
consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Administrative Agent and the
other Secured Parties shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding or until such subsequent time as is provided in
Section 10.15(a).

 

Section 10.16                          Reinstatement.  The obligations of each
Grantor under this Agreement (including, without limitation, with respect to the
guarantee contained in Article II and the provision of collateral herein) shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

Section 10.17                          Acceptance.  Each Grantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the other Secured Parties being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC., a Colorado corporation

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

SIGNATURE PAGE

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof by:

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

Oleg Kogan

 

 

Vice President

 

SIGNATURE PAGE

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

1.                                       Kodiak Oil & Gas (USA) Inc.

 

Notice Address:

 

1625 Broadway, Suite 250

Denver, Colorado 80202

Attention: James P. Henderson

Telephone: 303-592-8030

Facsimile. 303-592-8071

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

1.             Filing of UCC-1 financing statement with the Secretary of State
of the State of Colorado

 

Actions with respect to Pledged Securities

 

1.             Delivery to the Administrative Agent of all Pledged Securities
consisting of certificated securities, in each case properly endorsed for
transfer in blank.

 

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

1.

Kodiak Oil & Gas (USA) Inc., a Colorado corporation
Organizational Identification Number: 20031303362
Taxpayer Identification Number: 57-1191218

 

Chief Executive Office:

1625 Broadway, Suite 250

 

 

Denver, Colorado 80202

 

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

 

1.

Kodiak Oil & Gas (USA) Inc., a Colorado corporation

 

Prior Names: None

 

Prior Chief Executive Office: 1625 Broadway, Suite 330

 

 

Denver, Colorado 80202

 

--------------------------------------------------------------------------------


 

Schedule 6

 

PATENTS AND PATENT LICENSES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

TRADEMARKS AND TRADEMARK LICENSES

 

None.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of May 24, 2010 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Wells Fargo Bank, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.             The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

 

2.             The terms of Sections 6.02(c) and 6.03 of the Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Sections 6.02(c) and 6.03 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------

*This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

--------------------------------------------------------------------------------


 

Annex I

 

Assumption Agreement

 

ASSUMPTION AGREEMENT, dated as of                            , 201   , made by
                               , a                      corporation (the
“Additional Grantor”), in favor of WELLS FARGO BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) parties to the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, KODIAK OIL & GAS (USA) INC. (the “Borrower”), the Lenders, the
Administrative Agent and the other Agents, have entered into a Credit Agreement,
dated as of May 24, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Guarantee and Collateral Agreement, dated
as of May 24, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the benefit of the Lenders and Affiliates of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 10.13
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder and expressly grants to the Administrative
Agent, for the benefit of the Secured Parties (as defined in the Guarantee and
Collateral Agreement), a security interest in all Collateral owned by such
Additional Grantor to secure all of such Additional Grantor’s obligations and
liabilities thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules 1 through 5 to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Article V of the
Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

is true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

 

2.             Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
COLORADO.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------